Title: To Alexander Hamilton from James Wilkinson, 21 November 1799
From: Wilkinson, James
To: Hamilton, Alexander


Baltimore Novr. 21. 1799
Sir
Your Letter respecting Hamtramck & Lt Claiborne, has come to Hand & is the last I have received from you.
I left Phila. the 16th. Inst, arrived here the 17th. & shall sail Tomorrow in the Vessel intended for me, requiring so much time for equipment.
From some conversation with the Secy of War, the Day before I left Phila. I fear the proposed organization of the four old Regts: will be cut up, on grounds too frivolous in my estimation, to be opposed to the salutary consequences, which must ensue the confirmation of it, and I fear it will be long, very long, before we shall be able to embody the Officers of the several Corps, & lay the foundations of Order & responsibility.
The transfers deemed essential to a prompt & convenient incorporation, of the Officers of the several Regiments, will in the Ministers opinion bear to hard against the pretensions of Individuals, and of this you will be able to form a clear Judgment, by a comparative view of the Organization proposed, & the manuscript Register of the four Old Regiments which I left in your Hands—it will be found that the benefits & the injuries which necessarily accrue, & which were unavoidable, are partial & superficial, except in an instance or two, & I understood that you would not suffer these, to prevent a salutary measure of general influence. Mr. McHenry is afraid of Clamour & discontent, but I think his apprehensions groundless, & shall be content to take on myself the responsibility of the Act. Capt ShaumBurgh of the 2nd. being on the Mobile, & being the proposed officer for Brigade Qr. Master, I shall be obliged to transfer Him to the 3rd Regt., but in doing this I shall have care that no Interest is violated. I can but believe that it is erroneous in a public functionary to suffer little present difficulties, to mar arrangements of future deep importance, and I dismiss the subject with the expression of my Hopes, that my agency in the transaction, may not involve, in your Breast, any doubts of the Candor, principle, & public spirit which has directed me.

By the last advice from Norfolk, the Ordnance Brig had not arrived, to guard against unexpected embarrassments, I will thank you to drop me a line for my Government, in case of misfortune to Her on the voyage from N York—addressed to the care of Luke Wheeler Esqr. Norfolk.
With perfect consideration, respect & attachment   I am sir   Your devoted

Ja Wilkinson
Majr Genl Hamilton

